Title: To Benjamin Franklin from Isaac Norris, 15 January 1759
From: Norris, Isaac
To: Franklin, Benjamin



Dear Friend BF
Janry 15. 1759
I refer to the above Copies and enclose Duplicates of the Bill and Order for £500 0s. that is to say An Order on Giles Bailey and Archibald Drummond for £200 and a Bill as above No. 732 for £300 and having dispatched these Mony Matters I am to acknowledge the receipt of yours of the 16th of 7ber last by Captain Duncan a few Days ago, for tho’ Captain Bolitho got in very fortunatly before our Weather set in very cold (by whom I received the Telescope) yet Duncan and the others were kept out long by a Succession of clear frosty Weather and N West Winds.
The Telescope came in damp so that it swelled and I could not open it when I was in Town, where I have left it and therefore have not yet examined it. I may possibly give you some Account hereafter of the Optician for I do not expect to make any new Discoveries. But as Telescopes of this Length are not common in America we shall not be so ready at making or contriving Machines to hang it upon.
When I wrote for the State of our Mony in your Hands I had no thoughts of a minute Account of particulars, but a general Estimate when a further Supply would be necessary—however—I have, above taken care against any Defect of that kind, and if you have any Occasion of it pray use it freely ’till the Assembly can make a further Provision.
I mentioned in my last (of which a Copy goes herewith) that I had no sanguine Expectations of our Army’s march against Fort du Quesne and I had good Reason, but Accidents have favoured us and the Dispositions of the Indians so that the French have been necessitated to evacuate the Fort after demolishing it in the Manner the Public Papers set forth.
This Acquisition will be acceptable in England as tis said here General Forbes had Orders to march and fortify as he advanced and that the Ministry did not expect to be in Possession of that Fort this Year and had accordingly given Directions not to attack it without a Moral certainty of Success. But the Disposition of the Indians especially since the last Treaty at Easton and the destroying the Fort and Magazine the French had collected at Cadraqui have very fortunatly made Du Quesne an easy Conquest.
It is now a considerable Time since we have had any Accounts from the K of Prussia or the Hannoverian Army but should they prove successful the English Nation may have it in their Power to procure good Terms in America and an Opportunity of showing their political Abilities in giving us an honourable Peace or the prospect of a successful as well as a just War as in my Opinion the present War really is. I have given Orders to the Clerk to get ready all necessary Papers to be transmitted by this Vessel which I hope he will be able to do in time, and among the Rest, the best List of the Servants with their Vouchers, for this is a heavy Burthen upon many Masters—who have suffered much by the Losses of their Servants and some Compensation ought to be made them somewhere.
R Patridge some time since wrote to me that he knew General Shirley would accept of this Government if offered to him—it goes a begging at a strange Rate, but who would accept it with the Conditions, as for the present Gentleman he appears among us as A Cypher of no Importance but in respect of the Side of the Figure upon which it is placed—he does not seem inclined to quarrel with the House unless he is bid to do it. The Petition to the Crown was actually wrote and I yet have it but being at the latter End of the Year it dropped by a kind of tacet Consent. I own the Thought in your Paper was in my Mind that an Application of that kind from the House would give the Ministry a handle against the Proprietors but might likewise operate against the People or at least that it would be better to let it lye for Consideration especially as Maryland had given a Handle of the same kind against Proprietary Government by refusing their Supplies unless their Proprietor would suffer his Estate to be taxed in common with their own for the Defence of that Colony and I cannot learn that the Assembly of that Province receed from their former Resolutions. And when they begin with Proprietary Governments ours will probably come likewise under Consideration for we now begin to make too great a Figure to be totally neglected. I am your Affect Friend
I N


January 17. 1759. I was going to close my Letter when One of the Passengers called at my House and informed me he thot the Vessel was not quite ready and I might depend upon 2 or 3 Days. I have therefore deferrd till this date and now propose to add what I had intended as a P.S. of two or three Words—That I have not yet been able to settle the Account of Osborns Books by the frequent Interruptions I have met with—but that want of Leisure on my Side ought not to keep him out of his Mony therefore I desire you would pay him Forty Pounds Sterling on my Account which as well as I can estimate will about close with him. But will endeavour as soon as I can to settle that Account with Care.
I would also request the troublesome Task of getting me the value of half a Guinea or a Guinea in a few black and Red Pencils sorted of the best Sort they make some flat for protracting and drawing, which I have not been able to purchase in Town, and I would have them all Small or the smaller Sort. My Friend R Charles sent me, some time since, of the larger Sort but the Lead is coarse and they do not answer my Purpose—likewise a small Quantity of Camels Hair Pencils and an Assortment of Water Colours made up in Pastels or Crayons [I think these are the Technical Terms] for mine and my Daughters Use and a pound of best Sealing Wax.
These important Affairs being adjusted I would add American News, if I knew any worth communicating, but as the Military Gentlemen are got into Winter Quarters, and General Forbes to Philadelphia, tho’ in a very bad State of Health, I know nothing beyond the publick Intelligence which from the peaceable and Friendly Dispositions of the Indians seems to contain little more than the Captures of our Own and the Enemys Privateers. The rest of the Campagne last Year we are now expecting from Europe where the Miserable Devastations of War in Germany and the Constant Danger that Hero and Friend of Liberty must necessarily be exposed to, give evry well wisher to Humanity and the British Interest, at times an anxious Concern for the King of Prussia and the Settlement of an honourable and durable Peace between the contending Powers. I am &c.
I N


  I am obliged to you in joining me in the Subscription to Baskervilles Milton—please to pay him. The Subscription to the Report of Council which I have seen subscribes Lynford Lardner &c.—I am told they were ashamed of it when twas known a Copy had got abroad here. Post’s Journal is very long but I have it, and would send it if I thought some other of your Correspondants from hence had not already transmitted it. ’Tis important and the Message was well timed. The Indians complain there was no more than One sent—but that was the Governors (I should say Councels) Fault in refusing Charles Thompson who offered to go on that fatiguing and hazardous Embassy which was the kinder in him as he had at that Time the great Affair of Matrimony in his Head which he has since reduced to practice and permanency.

  
[In margin:] BF recd this ackd Mar. 19th

